                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                    )
                                               )
                Plaintiff,                     )
                                               )
  v.                                           )      No. 3:18-CR-8-TAV-DCP-6
                                               )
  CRYSTAL HARVEY,                              )
                                               )
                Defendant.                     )


                        MEMORANDUM OPINION AND ORDER

         Defendant has proposed several grounds for the Court to reduce her sentence.

  Unfortunately, she has failed to establish an entitlement to relief under any of them.

  Accordingly, defendant’s motion [Doc. 209] is DENIED.

         “Federal courts are forbidden, as a general matter, to modify a term of

  imprisonment once it has been imposed, but the rule of finality is subject to a few narrow

  exceptions.” Freeman v. United States, 131 S. Ct. 3685, 2690 (2011) (internal citation

  and quotation marks omitted).     Defendant does not demonstrate that the Court has

  authority to modify her sentence under any of the potential exceptions or other bases she

  identifies.

         First, defendant asks the Court to “consider the degree to which the Ninth Circuit

  en banc order [in United States v. Collazo, 939 F.3d 944 (9th Cir. 2019)] can also apply




Case 3:18-cr-00008-TAV-DCP Document 210 Filed 07/29/20 Page 1 of 4 PageID #: 2099
         to [her]” [Doc. 209 p. 2].1 Defendant provides no indication of how she believes

  Collazo may apply to her, and the order to which she apparently refers states only that a

  majority of nonrecused active judges on the Ninth Circuit voted that the case and related

  cases be heard en banc. Collazo, 939 F.3d at 945. Thus, defendant has not shown

  entitlement to relief based on the cited opinion.

         Second, defendant asks the Court to consider a modification or reduction of her

  sentence under 18 U.S.C. § 3582(c)(2) and Amendment 782 to the United States

  Sentencing Guidelines (“USSG”) [Doc. 209 p. 3]. Amendment 782 became effective on

  November 1, 2014, U.S. Sentencing Guidelines Manual App. C, amend. 782, and

  defendant was sentenced on April 11, 2019 [Doc. 196]. Thus, she has already received

  all the benefit to which she is entitled under the changes to the guidelines wrought by

  Amendment 782. Accordingly, this second proposed basis for relief also fails.

         Third, defendant asks for relief under the section of the First Step Act rendering

  certain provisions of the Fair Sentencing Act retroactive [Doc. 209 p. 3]. Section 404 of

  the First Step Act provides an exception to the general rule against modifications to

  sentences. § 404, 132 Stat. at 5222. If a court imposed a sentence for a “covered

  offense,” as defined in § 404(a), then on defendant’s motion, the court “may . . . impose a

  reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law




         1
            Defendant cites an “en banc” opinion filed in United States v. Collazo on September
  20, 2019. The opinion the Court cites was entered on September 19, 2019, but the Court
  believes defendant intended to refer to the order cited by the Court because it was rendered en
  banc, and the docket shows that no order was filed on September 20, 2019.
                                                  2


Case 3:18-cr-00008-TAV-DCP Document 210 Filed 07/29/20 Page 2 of 4 PageID #: 2100
  111-220; 124 Stat. 2372) were in effect at the time the covered offense was committed.”

  Id. § 404(b). However, a court lacks authority to entertain such a motion if the sentence

  was previously imposed under the Fair Sentencing Act. Id. § 404(c). Because defendant

  was sentenced in April 2019, after the December 21, 2018 effective date of the First Step

  Act, 132 Stat. at 5194, her sentence was imposed under the Fair Sentencing Act, and the

  Court may not consider her motion for a sentence reduction on this basis.

        Fourth, defendant asks how United States v. Wirsing, 943 F.3d 175 (4th Cir.

  2019), applies to her [Doc. 209 p. 3]. Once again, defendant provides no indication of

  how Wirsing might apply to her case. Because Wirsing involved modification of a

  sentence under § 404 of the First Step Act, 943 F.3d at 185, and because defendant is not

  entitled to a reduction under § 404 as previously noted, Wirsing does not apply to

  defendant.

        Finally, defendant asks the Court to appoint her counsel [Doc. 209 p. 3–4], but she

  has demonstrated no basis for relief from her sentence, nor provided any indication of

  how appointed counsel would assist her. The constitutional right to assistance of counsel

  does not extend to motions for post-conviction relief. Shedwick v. Warden N. Cent. Corr.

  Inst., No. 16-3203, 2016 WL 11005052 (6th Cir. Dec. 30, 2016) (“[T]here is no right to

  counsel in a post-conviction action.”). And, defendant has not presented any ground for

  appointing counsel in her case. Accordingly, the Court will DENY defendant’s request.




                                              3


Case 3:18-cr-00008-TAV-DCP Document 210 Filed 07/29/20 Page 3 of 4 PageID #: 2101
        In sum: defendant has demonstrated no basis for deviating from the rule of final

  judgments to modify or reduce her sentence. Nor has she presented good cause to

  appoint her counsel. Accordingly, her motion [Doc. 209] is DENIED.

        IT IS SO ORDERED.


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE




                                            4


Case 3:18-cr-00008-TAV-DCP Document 210 Filed 07/29/20 Page 4 of 4 PageID #: 2102
